 



Exhibit 10.1

SECOND AMENDMENT

     SECOND AMENDMENT, dated as of May 27, 2004 (this “Amendment”), to the
Credit Agreement, dated as of June 20, 2003 (as amended pursuant to the First
Amendment, dated as of December 22, 2003, and as otherwise amended from time to
time, the “Credit Agreement”), among UNITED COMPONENTS, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to the Credit Agreement (the “Lenders”),
LEHMAN BROTHERS INC. and J.P. MORGAN SECURITIES INC., as joint advisors, joint
lead arrangers and joint bookrunners (in such capacity, the “Joint Lead
Arrangers”), JPMORGAN CHASE BANK, as syndication agent (in such capacity, the
“Syndication Agent”), ABN AMRO BANK N.V., CREDIT LYONNAIS, NEW YORK BRANCH,
FLEET NATIONAL BANK and GENERAL ELECTRIC CAPITAL CORPORATION, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”), and
LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make,
and have made, certain loans and other extensions of credit to the Borrower;

     WHEREAS, Borrower has requested certain amendments to the Credit Agreement
as more fully set forth herein; and

     WHEREAS, the Lenders are willing to agree to such amendments on the terms
and subject to the conditions contained in this Amendment.

     NOW, THEREFORE, the parties hereto hereby agree as follows:

     SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

     SECTION 2. Amendment to Section 7.3. Section 7.3 of the Credit Agreement is
hereby amended by replacing clause (n) thereof in its entirety with the
following:

     (n) Liens on receivables and related assets (including proceeds thereof)
which are being sold pursuant to factoring arrangements permitted under
Section 7.5(m).

     SECTION 3. Amendment to Section 7.5. Section 7.5 of the Credit Agreement is
hereby amended by replacing clause (m) thereof in its entirety with the
following:

 



--------------------------------------------------------------------------------



 



2

     (m) (i) the Borrower and its Subsidiaries may sell and grant Liens in
receivables and related assets (including proceeds thereof) arising from goods
and services provided to Honeywell International, Inc. and its affiliates,
pursuant to factoring arrangements entered into in the ordinary course of
business and (ii) the Borrower and its Subsidiaries may sell receivables
pursuant to receivables sales programs arranged by the account debtors in
respect of such receivables, provided, that (x) the aggregate amount of
receivables sold pursuant to this clause (ii) in any fiscal quarter of the
Borrower shall not to exceed 10% of the aggregate amount of receivables of the
Loan Parties generated during the immediately preceding four fiscal quarters and
(y) the annual percentage discount on the face amount of receivables sold in any
such sale pursuant to this clause (ii) shall not exceed a percentage equal to
the Eurodollar Rate for a three month Interest Period commencing on the date of
such sale plus the Applicable Margin then applicable to Eurodollar Loans under
the Revolving Credit Facility.

     SECTION 4. Conditions to Effectiveness. This Amendment shall become
effective upon the date (the “Second Amendment Effective Date”) on which the
Administrative Agent shall have received:

     (a) this Amendment, executed and delivered by a duly authorized officer of
the Borrower;

     (b) written consents to the execution of this Amendment (“Lender Consent
Letters”) from Lenders constituting the Required Lenders; and

     (c) an executed Acknowledgment and Consent, in the form set forth at the
end of this Amendment, from each Loan Party other than the Borrower (such
Acknowledgements and Consents, together with this Amendment, the “Amendment
Documents”).

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Effective Date, and such notice shall be conclusive and binding.

     SECTION 5. Representations and Warranties. To induce the Administrative
Agent to enter into this Amendment and to induce the Lenders to consent thereto,
the Borrower hereby represents and warrants to the Agents and all of the Lenders
as of the Second Amendment Effective Date that:

     (a) Each Loan Party has the corporate or other organizational power and
authority, and the legal right, to make and deliver the Amendment Documents to
which it is a party and to perform the Loan Documents to which it is a party, as
amended by the Amendment Documents, and has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of such Amendment Documents and the performance of such Loan Documents, as so
amended.

     (b) Except as could not reasonably be expected to have a Material Adverse
Effect, no consent or authorization of, approval by, notice to, filing with or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the

 



--------------------------------------------------------------------------------



 



3

execution and delivery of the Amendment Documents or with the performance,
validity or enforceability of the Loan Documents, as amended by the Amendment
Documents.

     (c) Each Amendment Document has been duly executed and delivered on behalf
of each Loan Party which is a party thereto.

     (d) Each Amendment Document and each Loan Document, as amended by the
Amendment Documents, constitutes a legal, valid and binding obligation of each
Loan Party which is a party thereto enforceable against such Loan Party in
accordance with its terms, except as affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting the enforcement of creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

     (e) The execution, delivery and performance of the Amendment Documents and
the performance of the Loan Documents, as amended by the Amendment Documents,
(i) will not violate the Organizational Documents of any of the Loan Parties or
(ii) except as could not reasonably be expected to have a Material Adverse
Effect, violate any Requirement of Law applicable to, or any Contractual
Obligation of, Holdings, the Borrower or any of its Subsidiaries, or result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).

     (f) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents that is qualified by materiality is true and
correct on and as of the Second Amendment Effective Date, after giving effect to
the effectiveness of this Amendment, as if made on and as of such date, and each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents that is not qualified by materiality is true and correct in
all material respects on and as of the Second Amendment Effective Date, after
giving effect to the effectiveness of this Amendment, as if made on and as of
such date, except, in each case, to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct, or true and correct in
all material respects, as the case may be, as of such earlier date.

     SECTION 6. Continuing Effect of the Credit Agreement. This Amendment shall
not constitute an amendment or waiver of or consent to any provision of the
Credit Agreement not expressly referred to herein and shall not be construed as
an amendment, waiver or consent to any action on the part of the Borrower that
would require an amendment, waiver or consent of the Administrative Agent or the
Lenders except as expressly stated herein. Except as expressly amended hereby,
the provisions of the Credit Agreement are and shall remain in full force and
effect in accordance with its terms.

     SECTION 7. Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



4

     SECTION 8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



                      UNITED COMPONENTS, INC.    
 
               

  By:                     /s/ Bruce M. Zorich
 
     

--------------------------------------------------------------------------------

   

      Name:   Bruce M. Zorich    

      Title:   President and    

          Chief Executive Officer    
 
               
 
                    LEHMAN COMMERCIAL PAPER INC.,         as Administrative
Agent                      
 
  By:  

--------------------------------------------------------------------------------

   

      Name:        

      Title:        

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the patties hereto have caused this Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

                      UNITED COMPONENTS, INC.    
 
               
 
               

  By:            
 
     

--------------------------------------------------------------------------------

   

      Name:   Bruce M. Zorich    

      Title:   President and Chief Executive    

          Officer    
 
               
 
                    LEHMAN COMMERCIAL PAPER INC.,         as Administrative
Agent    
 
               

  By:                     /s/ Francis Chang
 
     

--------------------------------------------------------------------------------

   

      Name:   Francis Chang    

      Title:   Authorized Signatory    

 